AFFIRM; Opinion Filed June 3, 2013.




                                                            S
                                                           In The
                                                     Court of Appeals
                                              Fifth District of Texas at Dallas

                                                          No. 05-13-00335-CV

                                          IN THE INTEREST OF K.P., ET AL.,

                                 On Appeal from the 304th Judicial District Court
                                              Dallas County, Texas
                                       Trial Court Cause No. 11-556-W

                                            MEMORANDUM OPINION
                                       Before Justices Moseley, O’Neill, and Lewis
                                               Opinion by Justice Moseley
           Mother appeals from the trial court’s order terminating her parental rights to three of her

children and appointing her joint permanent possessory conservator to her fourth child. Mother

is represented on appeal by court-appointed counsel who has filed an Anders brief on her behalf

concluding that, after thorough review of the record, Mother’s appeal is frivolous and without

merit. See Anders v. California, 386 U.S. 738 (1967); In re D.D., 279 S.W.3d 279, 280 (Tex.

App.—Dallas 2009, pet. denied).

           Represented by appointed counsel and attorneys ad litem, Mother and presumed Father 1

entered into a mediated settlement agreement. They agreed to the termination of their parental

rights to three of the children and their appointment as joint permanent possessory conservators

of the fourth child. The ground for the termination was that they were a major cause in the

failure of the children to be enrolled in school as required by the education code. See TEX. FAM.


   1
       Presumed Father did not file a notice of appeal.
CODE ANN. § 161.001(1)(J). Mother’s guardian ad litem and attorney testified at a hearing to

prove-up the settlement agreement that Mother participated in the mediation and voluntarily

signed the agreement. No evidence was presented that either Mother or presumed Father was a

victim of family violence or that the agreement was not in the children’s best interest. The

children’s ad litem testified the agreement was in their best interest.

        In reviewing an Anders brief, this Court is not required to review the merits of each claim

raised in the brief or a pro se response. Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App.

2005). Rather, this Court’s duty is to determine whether there are any arguable grounds for

reversal and, if there are, to remand the case to the trial court so that new counsel may be

appointed to brief the issues. Id. The Anders brief filed by appellant’s counsel presents a

professional evaluation of the record demonstrating why there are no arguable grounds for

reversal. Counsel conducted a thorough review of the record and analysis of the legal and

factual sufficiency of the evidence about whether Mother voluntarily entered into the settlement

agreement, the grounds for termination, and whether the trial court’s order was in the best

interest of the children.

        A copy of this brief was delivered to Mother, who was notified of her right to seek other

counsel or file a pro se response. Mother has not filed a pro se response. We have reviewed the

record and counsel’s brief. See Bledsoe, 178 S.W.3d at 827. We agree the appeal is frivolous and

without merit. We find nothing in the record that could arguably support the appeal.




                                                 –2–
       We grant counsel’s motion to withdraw.          We affirm the trial court’s final order

terminating Mother’s parental rights to her three children and appointing her joint permanent

possessory conservator of her fourth child.




                                                    /Jim Moseley/
                                                    JIM MOSELEY
                                                    JUSTICE

130335F.P05




                                              –3–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         JUDGMENT

IN THE INTEREST OF K.P., ET AL.,                      On Appeal from the 304th Judicial District
Children                                              Court, Dallas County, Texas
                                                      Trial Court Cause No. 11-556-W.
No. 05-13-00335-CV                                    Opinion delivered by Justice Moseley.
                                                      Justices O’Neill and Lewis participating.

       In accordance with this Court’s opinion of this date, the final order in suit affecting the
parent-child relationship and decree of termination of the trial court is AFFIRMED.


Judgment entered this 3rd day of June, 2013.




                                                      /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE




                                                –4–